UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                              )
RICHARD E. SHAW,              )
                              )
         PLAINTIFF,           )
                              )
         v.                   )                       Civ. No. 14-cv-2203 (KBJ)
                              )
OCWEN LOAN SERVICING, LLC, et )
al.,                          )
                              )
         DEFENDANTS.          )
                              )

                                 MEMORANDUM OPINION

       Pro se plaintiff Richard E. Shaw (“Plaintiff”), a resident of South Carolina, has

filed a complaint against Ocwen Loan Servicing, LLC, Wells Fargo Bank, N.A., and

Morgan Stanley ABS Capital, Inc. (“Defendants”). 1 Although the underlying facts are

exceedingly murky, Plaintiff’s complaint appears to concern Georgia state court

foreclosure proceedings for property in Georgia that Plaintiff owned. (See Original

Civil Compl. (“Compl.”), ECF No. 1, at 2-3 (“The matter in general seeks to adequately

challenge the foreclosure on a mortgage of [certain] property described in Case No.

2013-CA-009541 for the Fourth Judicial Circuit, FAYETTE County, STATE OF

GEORGIA[.]”).) The dearth of factual allegations and the lack of specified counts in

Plaintiff’s complaint, as described below, compels this Court to conclude that the

complaint must be DISMISSED sua sponte under Federal Rules of Civil Procedure 8(a)

and 12(b)(6).


1
 According to the caption of the complaint, Ocwen Loan Servicing, LLC is located in Florida, Wells
Fargo Bank, N.A. is located in South Carolina, and Morgan Stanley ABS Capital, Inc. is located in New
York.
                                       DISCUSSION

       “Ordinarily, the sufficiency of a complaint is tested by a motion brought under

Rule 12(b)(6), which tests whether a plaintiff has properly stated a claim” upon which

relief can be granted. Bauer v. Marmara, 942 F. Supp. 2d 31, 37 (D.D.C. 2013) (citing

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). However, if the complaint’s failure to

state a claim for the purpose of Rule 12(b)(6) “is patent, it is practical and fully

consistent with plaintiffs’ rights and the efficient use of judicial resources for the court

to act on its own initiative and dismiss the action.” Id. (internal quotation marks and

citation omitted). Moreover, under Rule 8(a), a court is authorized to dismiss a

complaint that does not “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility “is

not akin to a probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (internal quotation marks and citation omitted).

The plausibility standard is satisfied “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citation omitted).

       To be sure, pro se pleadings are entitled to liberal interpretation. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). “However, this consideration does not constitute a

license for a plaintiff filing pro se to ignore the Federal Rules of Civil Procedure or

expect the Court to decide what claims a plaintiff may or may not want to assert.”

Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). District courts have discretion

to dismiss a pro se plaintiff’s complaint sua sponte where there is simply “no factual or




                                              2
legal basis for alleged wrongdoing by defendants,” such that it is “patently obvious that

the plaintiff cannot prevail on the facts alleged in the complaint.” Perry v. Discover

Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (quoting Baker v. Director, U.S. Parole

Comm’n, 916 F.2d 725, 726–27 (D.C. Cir. 1990)).

       Sua sponte dismissal is plainly warranted in this case. Simply stated, there are

no clear allegations of fact to support, or even to illuminate, the nature of Plaintiff’s

claim. Nor does the complaint contain any counts or make any specific references to

the actions of any individual Defendant. Instead, Plaintiff generally states that he

brings his complaint “for Civil Demand of ($USD175,900.00) that deals in Internal

Revenue Service (“IRS”) cancelled debt and this IRS Federal 871 Tax Suit; Cause cited

as 26:7609 as an IRS Petition to Quash IRS Summons to require Defendant to produce

bona fide proof of an Execution of Assignment to offset claims of fraud and civil

demands and judgments.” (Compl. at 1.) Try as it might, this Court cannot begin to

decipher exactly what Plaintiff means by this, much less what his cause of action might

be. The notation in Plaintiff’s Civil Cover Sheet that his cause of action is “For an

Independent State Audit and Federal Investigation on [sic] Defendant[s] for accounting

fraud[,]” (Civil Cover Sheet, ECF No. 1-1, at 2) further underscores that Plaintiff has

failed to state any plausible cause of action, as does the closing line of his complaint,

which states that “[a]ll answers hereafter will be made directly to the United States

Government, or the United States Attorney General and the United States Department

of Justice and Federal Bureau of Investigation[,]” (Compl. at 8). Thus, far from

providing a short and plain statement of the claim as the Federal Rules require,

Plaintiff’s complaint is a largely incomprehensible compendium of statements of law




                                              3
and citations to cases and statutes in a manner that does not “give adequate notice of the

alleged unlawful acts” that form the basis of his claim. Sinclair v. Kleindienst, 711
F.2d 291, 293 (D.C. Cir. 1983).

      Accordingly, pursuant to Rules 8(a) and 12(b)(6), Plaintiff’s complaint will be

DISMISSED without prejudice. A separate Order accompanies this Memorandum

Opinion.



Date: August 18, 2015                    Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                            4